Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grim (5392534).
     Grim shows A self-lacing system for a shoe, the self-lacing system comprising:
 	an air bag assembly (18, 128, 142, 144) attached on an upper portion of the shoe, at
least one air passage being formed on the air bag assembly; and
a vacuum pump (16, 124, or 138) attached on a sole portion of the shoe, the vacuum pump comprising:
a first cover (bottom of 16, 124, or 138), a discharge port (20) being formed on the first cover and having a discharge communication channel; and
a second cover (top of 16, 124, or 138) disposed on the first cover and movable relative to the first cover between a first position and a second position, a chamber being formed between the first cover and the second cover when the second cover is located at the first position relative to the first cover, volume of the chamber changing during movement of the second cover relative to the first cover, and a suction port (22) being formed on the second cover and having a suction communication channel;
wherein the chamber is compressed to force fluid inside the chamber outwardly via the discharge communication channel when the second cover moves relative to the first cover from the first position to the second position, and when the second cover moves relative to the first cover from the second position to the first position, fluid inside the air bag assembly is introduced to flow into the chamber via the suction communication channel to collapse the at least one air passage for shrinking and reshaping the air bag assembly, so that the upper portion of the shoe is driven by the air bag assembly to shrink and reshape for tightening the shoe as claimed.
In reference to claims 2, 3, 12, and 13, see valves shown and described as 20 and 22.
In reference to claims 4 and 14, see element 28 and other springs shown in figures 10 and 11.
In reference to claims 5 and 15, the valves 20 and 22 are considered to be “sealing components” inasmuch as applicant has claimed and defined such.
	In reference to claims 6 and 16, the inner surfaces of element 28 are considered to be “engaging portions” inasmuch as applicant has claimed and defined such.
	In reference to claims 7, and 17, Grim shows connection heads and communication channels (see figures 10 and 11) which show channels with a flat “head” element inasmuch as applicant has claimed and defined such.
Allowable Subject Matter
Claims 8-10 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732